Case 2:18-cv-00559-MSD-DEM Document 48 Filed 09/12/19 Page 1 of 1 PagelD# 711

 

 

 

 

FILED
IN OPEN COURT
UNITED STATES DISTRICT COURT | sep 12 2019 |
EASTERN DISTRICT OF VIRGINIA |
NORFOLK DIVISION Le
CLERK, U.S. DISTRICT COURT :
"NORFOLK, VA
STEPHANIE ADAMS,
REDACTE
Plaintiff, D Copy
v. CASE NO.: 2:18cv559

APPLIED BUSINESS SERVICES,

Defendant.

VERDICT FORM
(Answer “Yes” or “No” to the following question by checking the appropriate space.)

1. Did Defendant debt collector violate section 1692e of the Fair Debt Collection
Practices Act?

YES NO wv

If your answer is “NO,” stop and go no further. If your answer is “YES,” you may award up to
$1,000.00 as statutory damages.

Amount of statutory damages: $

REDACTED COPY

92.119 pe
7 7 i

Date Foreperson C/

 
